Citation Nr: 1608905	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for carpal tunnel syndrome affecting the bilateral upper extremities.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to service-connected status post repair of eventration of left hemiaphragm.  

8.  Entitlement to an increased rating for hypertensive heart disease with LVH and mild diastolic dysfunction, currently rated 30 percent disabling.

9.  Entitlement to an increased rating for major depressive disorder, currently rated 50 percent disabling.

10.  Entitlement to an increased rating for sleep apnea, currently rated 50 percent disabling.

11.  Entitlement to a compensable disability rating for retinal holes with lattice degeneration.  

12.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.

These matters come to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2012, a statement of the case was issued in April 2014, and a substantive appeal was received in May 2014.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a back disability, carpal tunnel syndrome, GERD, and increased ratings for hypertensive heart disease with LVH and mild diastolic dysfunction, major depressive disorder, sleep apnea, and retinal holes with lattice degeneration, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diarrhea has been attributed to the known clinical diagnosis of irritable bowel syndrome, and the weight of the evidence is against a finding that diarrhea was manifested during service or is otherwise due to active service.

2.  Fatigue has been identified as a symptom of the Veteran's diagnosed sleep apnea.

3.  The competent evidence is against a finding that GERD is proximately due to or has been aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diarrhea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In March 2011, a VCAA letter was issued to the Veteran with regard to his diarrhea service connection claim.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues disposed of in this decision.  The Veteran was afforded VA examinations in October 2009 and April 2011, which will be discussed below.  

The claims file contains the Veteran's service treatment records, identified post-service treatment records, and lay statements from the Veteran.  No additional evidence has been identified by the Veteran with regard to his claim of service connection for diarrhea.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Generally, to establish a right to compensation for a present disability, a Veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

A December 1993 service treatment record reflects complaints of vomiting and diarrhea.  The assessment was viral GE.  06/12/2014 VBMS entry, STR-Medical (#2) at 14.  A June 1999 service treatment record reflects complaints of night sweats for one week.  He reported diarrhea only at night.  The assessment was viral syndrome.  06/12/2014 VBMS entry, STR-Medical (#3) at 105.  On a Report of Medical History completed for separation purposes, the Veteran noted that he was in "perfect health."  He checked the 'No' box for 'stomach, liver, or intestinal trouble.'  06/12/2014 VBMS entry, STR-Medical (#1) at 26.  

In April 2011, the Veteran underwent a VA examination.  The examiner noted that in February 1985, the Veteran was seen for a stomachache and diarrhea.  The diagnosis was cold symptoms.  In December 1993, the Veteran was seen for vomiting and diarrhea.  The diagnosis was viral gastroenteritis.  06/12/2014 VBMS entry, STR-Medical (#2) at 14.  Subsequent re-enlistment examinations were silent for stomach complaints or diarrhea.  The examiner acknowledged the Veteran's post-service diarrhea in 2008.  The examiner determined that his diarrhea was due to irritable bowel syndrome.  The examiner opined that the Veteran's irritable bowel syndrome (IBS) is not the same or as a result of the diarrhea during active service.  The examiner also opined that his IBS is not due to the Veteran's major depressive disorder.  The examiner commented that his service treatment records are silent for IBS and his separation examination is silent for diarrhea.  His episodes of diarrhea in service were due to acute and transient viral infections.  The examiner stated that there is no objective evidence of onset of a chronic diarrhea condition during active duty.  The examiner stated that major depression does not cause diarrhea, and there is no objective evidence that Veteran's service-connected conditions have aggravated his IBS.  

As detailed above, while the Veteran suffered from diarrhea during service, such symptom was due to acute and transient viral infections per the April 2011 VA examiner.  Diarrhea, due to IBS, is shown in post-service treatment records dated in 2008, thus five years after separation from service.  

Again, the VA examiner opined that his diarrhea is due to IBS, which the examiner determined was not due to active service.  Such opinion was based on a review of the service treatment and post-service treatment records, and the lay contentions of the Veteran.  The examiner determined that his diarrhea sustained during service was due to acute and transitory conditions, and his currently diagnosed IBS was not due to his in-service diarrhea.  Such condition manifested several years after separation from service.  Thus, while the Veteran asserts that his diarrhea is due to service, a VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record. 

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to conclude that his diarrhea is due to service.  His opinions in this regard are not competent, given the complexity of the medical questions involved.  Moreover, his claimed diarrhea has been shown to be due to a diagnosed condition - IBS.  Moreover, the IBS in this case has not been shown to constitute a medically unexplained multisymptom illness as defined under 38 C.F.R. § 3.317. 

In light of the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and opinion outweigh the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between current diarrhea, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Fatigue

In October 2009, the Veteran underwent a VA examination.  The examiner indicated that reported generalized muscular fatigue was not actually documented on physical examination at that time; it was most likely the result of the Veteran's obstructive sleep apnea.  11/06/2009 VBMS entry, VA Examination.  

In an October 2010 submission, the Veteran claimed that he is "constantly fatigued and sleepy throughout the day."  10/08/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.

Based on the above, no documented distinct disability manifested by fatigue is shown; rather, it has been identified as a symptoms of his service-connected sleep apnea.  As it is attributed to a known clinical diagnosis, the provisions of 38 C.F.R. § 3.317 do not apply.  Moreover, to the extent fatigue is present, because this is duplicative of symptoms contemplated in the schedular evaluation of sleep apnea ("excessive daytime hypersomnolence"), a separate grant of service connection would constitute impermissible pyramiding under 38 C.F.R. § 4.14.

GERD

The RO has characterized this issue as entitlement to service connection for left diaphragmatic hernia; however, service connection has already been established for status post repair of eventration of left hemiaphragm, claimed as left diaphragmatic hernia.  The Veteran is actually claiming GERD associated with his service-connected status post repair of eventration of left hemiaphragm.  12/23/2010 VBMS entry, VA 21-526b, Veteran Supplemental Claim.  The issue has accordingly been recharacterized.  

At the April 2011 VA examination, the Veteran told the VA examiner that he had a paralyzed diaphragm in service and he was told that this caused the GERD.  Thus, the Veteran asserts that he has GERD due to or aggravated by his status post repair of eventration of left hemiaphragm.  

The April 2011 VA examiner opined that the Veteran's GERD is less likely as not the same as, or a result of gastric burning, shown during active duty.  His GERD is less likely as not due to the status post repair of eventration of left hemidiaphragm.  His GERD is not due to his major depressive disorder.  There is no objective evidence of aggravation of GERD by any of the Veteran's service-connected conditions.  The examiner stated that there was no objective evidence of GERD in service.  Gastric burning only occurred once, is not a GERD symptom and was not felt to be GERD by the active duty medical provider.  The retirement history and physical were silent for GERD.  A December 2008 UGI prior to the diaphragm surgery did not find GERD or hiatal hernia.  The post-operative imaging does not show hiatal hernia or any esophageal abnormality.  Eventration of left hemidiaphragm with its allowance of abdominal content in the thorax is now resolved status post-surgery.  Finally, the examiner noted that depression does not cause reflux of gastric contents into the esophagus.  

The Board finds the April 2011 opinion to be the most probative evidence of record on this issue.  No other competent evidence refutes the examiners findings.  The more recent records fail to reflect GERD-related complaints, further supporting the examiner's conclusion that no aggravation occurred.  

While the Veteran himself may believe he had GERD due to or worsened by a service-connected disability, this is beyond of scope of his expertise as a layperson and thus his opinion does not constitute probative evidence in this case.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

ORDER

Entitlement to service connection for diarrhea is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for GERD is denied.

REMAND

Bilateral hearing loss

A June 2011 VA examination report reflects normal hearing per 38 C.F.R. § 3.385.  

In support of his claim, the Veteran submitted a September 2010 private audiogram; however, the audiogram is in a format that is incompatible for VA to determine whether he has hearing loss per § 3.385.  05/23/2011 VBMS entry, Medical Treatment Record-Non-Government Facility.  Specifically, the September 2010 report includes audiometric findings of puretone hearing threshold levels but there is no indication that the speech discrimination testing utilized was Maryland CNC, as required under  38 C.F.R. § 4.85(a).

The Court held in Savage v. Shinseki, 24 Vet. App. 259 (2010) that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Acknowledging that VA has very little ability to compel non-VA medical personnel to comply with such a request, the Court limited its holding "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."

As the bilateral hearing loss matter hinges, in part, on whether the Veteran has a hearing loss disability for VA purposes, the Board has determined that an attempt should be made to obtain the records from the September 2010 medical provider and to determine the speech discrimination protocol used.  Additionally, while not essential, it would be useful if the graphical data was converted into numeric form.   

In any case, as the private data is 6 years old and even pre-dates the last VA examination, the Veteran should also be afforded another VA examination to assess whether he has a disability for VA purposes per § 3.385 and the etiology of any such disability.

Tinnitus

The Veteran asserts that his tinnitus is due to service and/or due to medication taken for his service-connected disabilities.  

The June 2011 VA examiner opined that his Veteran's tinnitus is less likely as not caused by or a result of in-service noise exposure.  He reported that he has high blood pressure and diabetes and takes potentially ototoxic medications and hearing loss preexisted in the left ear, all potential tinnitus etiologies, but it would be speculative to allocate any of his tinnitus to these potential etiologies and the examiner could not determine the etiology of his tinnitus without resort to mere speculation.  

The Veteran should be afforded a VA examination to assess the etiology of his tinnitus.

Back

The Veteran asserts that his back disability is due to an in-service motor vehicle accident.  12/14/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.  

The basis of the RO's denial for this condition was the lack of in-service complaints, treatment, or diagnosis, and the lack of a post-service diagnosis.  

Service treatment records reflect that in July 2001 the Veteran had a motor vehicle accident and complained of soreness in his back.   The assessment was lower back muscle strain.  06/12/2014 VBMS entry, STR-Medical (#2) at 69-71.  

A February 2010 MRI of the lumbar spine reflects impressions of multilevel mild central stenosis worst at L4 L5; bilateral foramen narrowing with possibility of nerve root impingement bilaterally at L4-L5 and L5-S1; and, negative study for focal lateralizing disc protrusion.  10/08/2010 VBMS entry, Medical Treatment Record-Non-Government Facility.

In light of the in-service complaints and the post-service MRI findings, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed back disability.

Carpal tunnel syndrome

The Veteran asserts that he suffered from carpal tunnel syndrome during service.  12/14/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.  

An October 2010 private evaluation reflects mild right median entrapment neuropathy at the wrist.  

In light of the lay contentions and the post-service evaluation, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed carpal tunnel syndrome.  12/14/2010 VBMS entry, Medical Treatment Record-Non-Government Facility.

Hypertensive heart disease with LVH and mild diastolic dysfunction

In April 2014, the Veteran underwent a VA examination to assess the severity of his hypertensive heart disease with LVH and mild diastolic dysfunction.  01/30/2014 Virtual VA entry, CAPRI.  At such examination, however, an echocardiogram was not conducted and reference was made to January 2011findings.  The Veteran should be afforded another VA examination to determine the degree of left ventricular dysfunction expressed in percentage of ejection fraction.  




Major depressive disorder

In April 2011, the Veteran underwent a VA mental health examination to assess the severity of his major depressive disorder.  He continues to seek treatment for his psychiatric disability.  04/25/2014 & 03/22/2012 Virtual VA entries, CAPRI.  In light of the fact that such examination was conducted almost five years prior and as he continues to seek treatment, the Veteran should be afforded a VA examination to assess the severity of his major depressive disorder.  

Sleep apnea

In April and July 2011, the Veteran underwent VA examinations to assess the severity of his sleep apnea.  He underwent a VA sleep evaluation in March 2013.  04/25/2014 Virtual VA entry, CAPRI at 48.  In light of the fact that such examinations were conducted almost five years prior and as he continues to seek treatment, the Veteran should be afforded a VA examination to assess the severity of his sleep apnea.  

Retinal holes with lattice degeneration

In April 2011, the Veteran underwent a VA examination to assess his eye condition.  As such examination was conducted almost five years prior, the Veteran should be afforded a VA examination to assess the severity of his retinal holes with lattice degeneration.  

TDIU

Initially, the Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection and increased issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Service connection is currently in effect for multiple disabilities - major depressive disorder (50%); sleep apnea (50%), hypertensive heart disease with LVH and mild diastolic dysfunction (30%); retinal holes with lattice degeneration (0%); gout, residuals, right big toe (10%); degenerative changes with tendonitis, right knee (10%); hypertension (10%); hallux valgus, right foot (0%); anal fistula (0%); cutaneous scar of left posterolateral thoracotomy associated with status post repair of eventration of left hemiaphragm (0%); status post repair of eventration of left hemiaphragm (0%).  His combined rating is 70% from 04/22/2009; 80% from 05/14/2009; and, 90% from 05/26/2011.  Thus, his service-connected disabilities meet the percentage standards per 38 C.F.R. § 4.16(a).

Thus, the question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

The Veteran completed a VA Form 21-8940 in October 2010.  At that time he reported his active service and post-service attendance at an educational institution.  He did not report any post-service employment.  The Veteran should be requested to complete an updated VA Form 21-8940.  

Assurances should be made that opinions are sought regarding the ways in which his service-connected disabilities impact employment and whether his service-connected disabilities preclude gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940.

Request that the Veteran completed an appropriate release regarding Advanced Otolaryngology Service, and obtain records from September 2010, to include numerical designations for the audiological results and an indication of what testing protocol was used for speech discrimination.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the Virtual folders updated treatment records from the Gainesville VA Medical Center for the period from April 25, 2014.  

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

a)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure?

b)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure?

c)  Please state whether tinnitus is at least as likely as not (50 percent or greater probability) caused by medication taken for any service-connected disability.

d)  Please state whether tinnitus has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by medication taken for any service-connected disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed back disability.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

Is a back disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service injury?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed carpal tunnel syndrome.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

Is carpal tunnel syndrome at least as likely as not (50 percent or greater probability) due to service or any incident therein?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Schedule the Veteran for a VA cardiology examination with a physician with appropriate expertise to determine the nature and severity of his service-connected hypertensive heart disease with LVH and mild diastolic dysfunction.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner is requested to provide an estimate of the level of activity expressed in METS (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness or syncope; the episodes of congestive heart failure, if any; and the degree of left ventricular dysfunction expressed in percentage of ejection fraction.  The examiner is requested to comment on whether the Veteran's coronary artery disease is manifested by chronic congestive heart failure.

The examiner should also describe how the Veteran's 
hypertensive heart disease with LVH and mild diastolic dysfunction affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his hypertensive heart disease with LVH and mild diastolic dysfunction that would prevent him from working in a job for which he is experienced.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

7.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected major depressive disorder. 

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected major depressive disorder.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9434, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his major depressive disorder.  A GAF score and an analysis of its meaning should be provided. 

The examiner should comment on whether the Veteran's major depressive disorder manifested in the following:

* occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships 

(or)

* total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The examiner should also describe how the Veteran's major depressive disorder affected his functioning for any period from September 7, 2009, one year prior to receipt of his increased rating/TDIU claim.  The examiner should describe the types of limitations he would experience as a result of his major depressive disorder that would prevent him from working in a job with the same requirements as his past work.  For example, would he be able to get along with peers and/or supervisors, does he possess sufficient concentration and cognitive skills to perform work that he is training and otherwise qualified for, would any sleep deficits from his major depressive disorder interfere with his ability to work, etc.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the current severity of his service-connected sleep apnea.

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner should comment on whether the Veteran's sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale or requires tracheostomy.  

The examiner should also describe how the Veteran's 
sleep apnea affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his sleep apnea that would prevent him from working in a job for which he is experienced.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

9.  Schedule the Veteran for a VA eye examination with an appropriate specialist to determine the nature and severity of his retinal holes with lattice degeneration.  All appropriate diagnostic testing should be performed to determine impairment of visual acuity of both eyes and whether his condition is manifested by incapacitating episodes.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should also describe how the Veteran's 
retinal holes with lattice degeneration affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his retinal holes with lattice degeneration that would prevent him from working in a job for which he is experienced.  

The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

10.  After completion of the above, review the expanded record and readjudicate the service connection, increased ratings, and TDIU claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


